Citation Nr: 0319031	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right lower extremity as a 
result of surgery on April 12, 2001 at a VA facility and 
subsequent VA follow-up treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Huntington, 
West Virginia which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for residual disability from recurrent 
right femoral popliteal bypass thrombosis and acute right 
lower extremity ischemia status post revision of right 
femoropopliteal bypass.  A personal hearing was held before a 
veterans law judge in March 2003.  


REMAND

The veteran contends that he has additional disability of the 
right lower extremity as a result of surgery at a VA facility 
on April 12, 2001 and subsequent VA follow-up treatment, and 
claims entitlement to compensation under 38 U.S.C.A. § 1151 
based on such additional disability.  He underwent additional 
surgery on his right leg in May 2001 at a private facility.  
The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997.  As the veteran filed his current claim in July 2001, 
the new version of the law applies to this case.  VAOPGCPREC 
40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was recently signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  The 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2002).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that the veteran has 
not received adequate notice as prescribed by 38 U.S.C.A. 
§ 5103(a) (West 2002) and Quartuccio, supra, with respect to 
his claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151.  

At his Board hearing, the veteran reported receiving 
disability benefits from the Social Security Administration 
(SSA).  He submitted a January 2003 award letter from the 
SSA.  The supporting medical records relating to this 
decision are not on file.  The Board finds that the RO should 
attempt to obtain a copy of the SSA decision which awarded 
disability benefits, with any supporting medical records.  38 
U.S.C.A. § 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  The veteran also submitted additional 
medical records at the Board hearing; such records must be 
reviewed by the RO.

It appears that all of the pertinent VA medical records are 
not associated with the claims file.  The RO should attempt 
to obtain all VA medical records pertaining to the April 12, 
2001 surgery, including consent forms and follow-up treatment 
reports.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Finally, the Board finds that the RO should obtain a VA 
medical opinion by a physician specializing in peripheral 
vascular disorders as such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  
The examiner should review the veteran's claims file and 
medical records, and should opine as to whether the veteran 
has additional disability of the right lower extremity 
resulting from VA surgery on April 12, 2001 and subsequent VA 
follow-up treatment.  If there is such additional disability, 
the doctor should indicate whether such additional disability 
was caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or was caused by an event not reasonably 
foreseeable.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability of the right lower extremity 
as a result of surgery on April 12, 2001 
at a Department of Veterans Affairs 
facility and subsequent VA follow-up 
treatment.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should obtain all VA medical 
records pertaining to the April 12, 2001 
surgery, including consent forms and 
follow-up treatment reports.

3.  The RO should obtain from the SSA a 
copy of the January 2003 decision which 
awarded the veteran benefits, as well as 
all medical records considered in making 
the award. 

4.  The RO should obtain a VA medical 
opinion by a physician specializing in 
peripheral vascular disorders.  The 
physician should be asked to review the 
veteran's claims file and medical records 
and opine as to whether the veteran has 
additional disability of the right lower 
extremity resulting from VA surgery on 
April 12, 2001 and subsequent VA follow-
up treatment.  

If there is such additional disability, 
the examiner should indicate whether such 
additional disability was (1) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
in furnishing the hospital care, medical 
or surgical treatment, or (2) was caused 
by an event not reasonably foreseeable.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right lower 
extremity as a result of surgery on April 
12, 2001 at a Department of Veterans 
Affairs facility and subsequent VA 
follow-up treatment, taking into account 
all the evidence including that received 
since the September 2002 supplemental 
statement of the case.

6.  If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


